Citation Nr: 0947306	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-36 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for the 
Veteran's service-connected left ear hearing disability prior 
to August 31, 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.D.


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 
INTRODUCTION


The Veteran served on active duty from March 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision in 
which the RO granted service connection and assigned an 
initial noncompensable rating percent for left ear hearing 
loss, effective March 18, 1946.  The Veteran perfected an 
appeal with regard to the initial disability rating assigned.  
Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Veteran and D.G. testified before a Decision Review 
Office in March 2009.  A transcript of that hearing has been 
reviewed and associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review of the claims file, the Board has determined 
that further development of the claim is warranted.  

In an August 2008 written statement, the Veteran indicated 
that he was turned down for a job with a local bus company, 
the first job he applied for after leaving military service, 
because he could not pass a hearing test.  In addition, the 
Veteran reported being turned down from the next two jobs he 
applied for because he could not pass hearing tests.  The 
claims file does not contain records of these hearing tests; 
therefore, this outstanding evidence must be obtained before 
the claim can be adjudicated.  As such, the Veteran should be 
asked to provide the names of the potential employers, 
addresses, and the approximate dates of testing, as well as 
any necessary forms so that those records can be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After securing any necessary release 
forms, with full address information, all 
records of hearing tests or hearing 
evaluations, not currently associated 
with the Veteran's claims file should be 
requested.  Specifically, any outstanding 
records from potential employers should 
be obtained.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Following any additional development 
deemed appropriate, review the entire 
claims file and then readjudicate the 
claim on appeal.  If the decision remains 
unfavorable, then issue a supplemental 
statement of the case and give the 
Veteran and his representative an 
opportunity to respond.  Then, if in 
order, return the appeal to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



